Name: Council Regulation (EEC) No 1569/80 of 18 June 1980 on the tariff treatment of certain products intended for use in the construction, maintenance and repair of aircraft
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 6 . 80 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1569/80 of 18 June 1980 on the tariff treatment of certain products intended for use in the construction, main ­ tenance and repair of aircraft THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas Council Regulation (EEC) No 3016/79 of 18 December 1979 on the tariff treatment of certain products intended for use in the construction , main ­ tenance and repair of aircraft (') provides for the total or partial suspension , as the case may be , of the duties laid down in the Common Customs Tariff for a certain number of products which are intended to be either incorporated in the construction of aeroplanes of an unladen weight exceeding 15 000 kilograms or used for the maintenance or repair of aeroplanes of an unladen weight exceeding 15 000 kilograms or for aeroplanes or helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms ; Whereas all these suspension measures will expire on 30 June 1980 ; Whereas , having regard to the technical requirements associated with the design of aeroplanes currently constructed in the Community, suspension measures differentiated according to the type to which the aeroplanes under consideration belong should be maintained from 1 July 1980 in respect of products intended for the construction of aeroplanes of an unladen weight exceeding 15 000 kilograms in order to take account, in each case , of the capabilities of the Community industry ; Whereas , in view of the principles laid down for suspension of Common Customs Tariff duties in respect of certain products intended for the con ­ struction of aeroplanes of an unladen weight exceeding 15 000 kilograms , it is necessary to establish a list of products admissible to suspension of customs duties for the maintenance or repair of aeroplanes of that kind constructed in the Community ; whereas , provided that account is taken of the current capacity of the Community industry , the arrangements should also be continued whereby users of aircraft of an unladen weight exceeding 15 000 kilograms , constructed in third countries or the previous construction of which in the Community has required a considerable quantity of products imported from third countries , may obtain supplies of products necessary for the maintenance or repair of such aircraft under suspension of Common Customs Tariff duties ; Whereas a limited number of products which are not available in the Community are also essential for the maintenance or repair of certain types of aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms , but not exceeding 15 000 kilograms ; whereas Common Customs Tariff duties in respect of these products should accordingly be suspended ; Whereas provision should be made for the adap ­ tation , in the light of advances in the technical capabilities of the Community aircraft industry and of Community aircraft equipment industries , of the arrangements to be made concerning the application of the Common Customs Tariff to products imported from third countries for use in the construction , maintenance or repair of aircraft ; whereas such adap ­ tation could involve a review of arrangements in force at relatively short intervals ; whereas the Council will examine during the second half of 1980 the advisability of a tariff suspension for products intended for use in the construction , maintenance and repair of aircraft of a type certificated for the first time in a Member State of the Community after 1 January 1980 ; whereas it is therefore necessary to limit the period of application of this Regulation to six months ,(') OJ No L 338 , 31 . 12 . 1979 , p. 1 . No L 159/2 Official Journal of the European Communities 25 . 6 . 80 used at that date on regular routes by airline companies of the Community. Article J 1 . The Common Customs Tariff duties on the products listed in Annex III shall , provided that such products are intended to be incorporated , on the conditions to be determined by the competent auth ­ orities , in the maintenance or repair of aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms , which are listed in column 4 or 5 of that Annex, as the case may be , be suspended to the levels indicated in column 3 . 2 . However, in the case of products falling within heading Nos 85.15 and 90.29 of the Common Customs Tariff and indicated by a ('), paragraph 1 shall apply only where such products are intended for the maintenance or repair of aeroplanes and helicopters of a type certificated for the first time in a Member State of the Community before 1 January 1973 and either constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . HAS ADOPTED THIS REGULATION : Article 1 1 . The Common Customs Tariff duties on the products listed in Annex I shall be suspended to the levels indicated in column 3 thereof provided that the said products are intended to be incorporated , on the conditions to be determined by the competent auth ­ orities , in the construction of aeroplanes of an unladen weight exceeding 15 000 kilograms , as individually listed in column 4 of the said Annex . 2 . This Article shall also apply to the same products intended for the manufacture , on the conditions to be determined by the competent auth ­ orities , of parts necessary for the construction of the aircraft concerned . Article 2 1 . The Common Customs Tariff duties on the products listed in Annex II shall be suspended to the level indicated in column 3 or 4 thereof, as the case may be , provided that such products are intended to be incorporated , on the conditions to be determined by the competent authorities , in the maintenance or repair of aeroplanes of an unladen weight exceeding 15 000 kilograms , comprised in one or other of the categories specified in that Annex and , in respect of those in category B , in so far as the maintenance or repair relates to aeroplanes listed in column 5 of that Annex . 2 . However, in the case of products falling within heading Nos 85.15 , 85.22 , 90.14 and 90.29 of the Common Customs Tariff and indicated by a ( l ), paragraph 1 shall apply only where such products are intended for the maintenance or repair of aeroplanes of a type certificated for the first time in a Member State of the Community before 1 January 1973 and either constructed in the Community or imported and Article 4 For the purposes of Articles 2 (2) and 3 (2 ), ' type of aeroplane or helicopter' shall be taken to mean the prototype of that aeroplane or helicopter and versions derived directly from that prototype, except versions which differ fundamently from the prototype . Article 5 This Regulation shall enter into force on 1 July 1980 . It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 18 June 1980 . For the Council The President C. FRACANZANI 25 . 6 . 80 Official Journal of the European Communities No L 159/ 3 ANNEX I List of products in respect of which Common Customs Tariff duties are totally or partially suspended where such products are intended to be incorportated in the construction of aircraft of an unladen weight exceeding 15 000 kilograms CCT heading No Description | Rate of duty Aeroplanes concerned 1 2 3 4 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : ex P. Preparations known as 'liquids for hydraulic transmission' (for example, hydraulic brake fluids) not containing or containing less than 70% by weight of petroleum oils or oils obtained from bituminous minerals :  Based on silicate or phosphoric esters 0 % All aeroplanes 39.02 Polymerization and copolymerization products (for example, polyethylene, polytetrahaloethylenes, polyisobuty ­ lene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives, coumarone indene resins) : C. Other : VI . Polystyrene and copolymers of styrene : ex b) In other forms :  Acrylonitrilebutadiene styrene, in sheets specially designed for lining the internal walls of aeroplanes 0 % Airbus, F 28 VII . Polyvinyl chloride : ex a) In one of the forms mentioned in Note 3 (a) and (b) to this Chapter :  Approved for aircraft construction, and in the form of granules 0% Airbus ex b) In other forms :  In sheets specially designed for lining the internal walls of aeroplanes 0 % Airbus ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride : I  In sheets specially designed for lining theinternal walls of aeroplanes 0% Airbus XIV. Other polymerization or copolymerization pro ­ ducts : ex a) In one of the forms mentioned in Note 3 (a) and (b) to this Chapter :  For cavity filling 0 % Airbus No L 1 59/ 4 Official Journal of the European Communities 25 . 6 . 80 CCT Heading No Descr iption Rateof duty Aeroplanes concerned 1 2 3 4 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : V. Of other materials : ex d) Other :  Flexible pipes of polytetrafluoroethylene for hydraulic or fuel circuits , without fittings attached 0 % Airbus 70.20 Glass fibre (including wool), yarns , fabrics , and articles made therefrom : ex A. Non-textile fibre and articles made therefrom : I  Superfine glass fibre of low moisture absorption capacity 0 % Airbus , F 28 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel , excluding high-pressure hydro-electric conduits : ex C. Other :  Tubes for the hydraulic system of steel 21.6.9 made to Deutsche Airbus standard DAN 41 /BMS 7185 0 % Airbus 73.20 Tube and pipe fittings (for example, joints , elbows , unions and flanges), of iron or steel 0 % All aeroplanes 73.40 Other articles of iron or steel : ex B. Other :  Devices for stowing and clamping freight 0 % Airbus  Ball bearings used in freight loading systems 0 % Airbus ex 76.02 Wrought bars , rods , angles , shapes and sections, of aluminium ; wire :  Conical shapes for reinforcing lateral rudders 0 % Airbus ex 76.03 Wrought plates , sheets and strip , of aluminium , of a thickness exceeding 0.20 mm :  Plates and sheets of variable thickness obtained by lami ­ nation for widths of 1 200 mm or more , 0 % F 28 76.16 Other articles of aluminium : ex D. Other :  'Quick change ' apparatus for transforming passenger transport aeroplanes into goods transport aeroplanes and vice versa 0 % F 28 25 . 6 . 80 Official Journal of the European Communities No L 159/ 5 CCT heading No Description Rateof duty Aeroplanes concerned 1 2 3 4 81.04 Other base metals , unwrought and articles thereof ; cermets, unwrought or wrought, and articles thereof : K. Titanium : ex II . Wrought :  Thin-walled tubes ready for use in ventilation and air-conditioning systems 0 % Airbus 84.10 Pumps (including motor pumps and turbo pumps) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket, chain, screw, band and similar kinds : B. Other pumps : ex III . Parts :  Of pumps having a pressure capacity of 200 bar or more 0% Airbus , F 28 , BAC 1-11 84.17 Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, past ­ eurizing, steaming, drying, evaporating, vapourizing, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical : ex C. Heat-exchange units :  Of the constant speed drive (CSD) system 0 % Airbus  Of the air-conditioning system 0 % Airbus 84.22 Lifting, handling, loading or unloading machinery, telphers and conveyors (for example, lifts , hoists , winches , cranes, transporter cranes, jacks , pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23 : B. Other : ex IV. Other :  Clamp jacks 0 % Airbus 84.59 Machines and mechanical appliances , having individual functions, not falling within any other heading of this Chapter : E. Other : ex II . Other machines and mechanical appliances :  Air humidifiers and dehumidifiers 0 % Airbus, F 28  Hydraulic positioning and locking actuators and associated controls (Hydroloks) 0% All aeroplanes No L 159/6 Official Journal of the European Communities 25 . 6 . 80 CCT heading No Description Rateof duty Aeroplanes concerned 1 2 3 4 84.59 E. ex III . Parts : (cont 'd)  Of air humidifiers and dehumidifiers 0 % Airbus , F 28  Of hydraulic positioning and locking actu ­ ators and associated controls (Hydroloks) . . . 0 % All aeroplanes 84.61 Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves : A. Pressure reducing valves 0 % F 28 ex B. Other : I  Isolating valves for thrust reversers 0 %  Valves used in air-conditioning and cabin pres ­ surization systems 0 % Airbus , F 28  Valves used in the fire-control system 0 % Airbus , F 28  Valves used in the water-circulation system 0 % Airbus , F 28 ex 84.62 Ball , roller or needle roller bearings :  Bearings used in freight loading systems 0 % Airbus 84.63 Transmission shafts , cranks, bearing housings , plain shaft bearings , gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels , pulleys and pulley blocks , clutches and shaft couplings : ex D. Other : I  Constant speed drive (CSD) apparatus 0 % Airbus , F 28  Flexible drive shafts made of a double mesh of steel wire connecting the pneumatic drive unit with the thrust reverser actuator 0 % 85.01 Electrical goods of the following descriptions : generators , motors , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : ex b) Other :  Electrical actuators used in the air conditioning system of less than 0  75 kW 0 % Airbus  Electric motors with speed reducer for freight loading systems of less than 0.75 kW 0 % Airbus  0.5 kW, 28 volt d.c . motors used in freight-door opening systems 0 % F 28 25 . 6 . 80 Official Journal of the European Communities No L 159 /7 CCT heading No Description Rateof duty Aeroplanes concerned 1 2 3 4 85.01 (cont'd) ex C. Parts :  Of high speed alternators (exceeding 3 600 r/min) 0 % Airbus , F 28  Of electric motors, with speed reducer for freight loading systems 0 % Airbus  Of generators in the anti-skid control system incorporated in the landing gear 0 % Airbus , F 28 , BAC 1-11  Of electrical actuators used in the air conditioning system of less than 0.75 kW 0 % F 28  Of 0.5 kW, 28 volt d.c . motors used in freight loading systems 0 % F 28  Of static converters of a power of 250 VA converting a direct current of 28 volts into an alternating current of 1 15 volts 0 % F 28  Of rectifying transformers with a direct current output of 100 amps at 28 volts 0 % F 28 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : C. Parts : II . Other : ex c) Other :  VOR LOK aerials for VOR apparatus complying with standard ARINC 547 or 579 0 % Airbus , F 28 , BAC 1-11  Aerial couplers for HF transmitter-receivers 0 % Airbus , F 28 , BAC 1-11  Aerials for meteorological radar complying with standard ARINC 564 0 % Airbus , F 28 , BAC 1-11 85.19 Electrical apparatus for making and breaking electrical cir ­ cuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example, switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable (including potentiometers), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards) and control panels : ex A. Electrical apparatus for making and breaking electri ­ cal circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Switches used in the freight-loading , in auxiliary ; power unit and in emergency lighting systems .... 0 % Airbus, F 28 No L 159/ 8 Official Journal of the European Communities 25 . 6 . 80 CCT heading No ' Description Rateof duty Aeroplanes concerned 1 3 4 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23 , 90.24 , 90.26 , 90.27 or 90.28 : A. Parts or accessories suitable for use solely or principally with the electronic instruments falling within subheading 90.28 A : ex II . Other :  Of inertia ! navigation equipment complying with standard ARINC 561 o % Airbus  Of electronic controllers for thrust reversers . . o %  Of servo air-speed indicators with built-in maximum speed warning system 0 % I  Of terrestrial magnetic field detector apparatusby saturation of magnetic circuits ( flux valve) 0 % Airbus , F 28  Of air-speed indicators and associated instruments 0 % Airbus , F 28  Of stall warning calculators 0 % Airbus , F 28  Of apparatus for fuel consumption flow control 0 % Airbus , F 28  Of electronic regulation for air-conditioning . . 0 % Airbus , F 28 B. Other : II . Other ex b) Other parts : I  Of pneumatic regulators used in air conditioning and cabin pressurization systems 0 % Airbus  Of electro-magnetic pressure indicators and associated modules, intended for control of the jet-engine air intake system 0 %  Of thrust reverser position indicators 0 %  Of indicator apparatus for pressure of fuel and jet-engine oil 0 % Airbus , F 28  Of oil contents gauge for jet-engine control 0 % Airbus , F 28  Of speed indicator apparatus for air-speed indicators and jet-engine control 0 % Airbus , F 28  Of temperature indicator apparatus for air ­ speed indicators and jet-engine control .... 0 % Airbus , F 28 92.11 Gramophones , dictating machines and other sound recorders and reproducers , including record-players and tape decks , with or without sound-heads ; television image and sound recorders or reproducers : A. Sound recorders or reproducers : ex II . Sound reproducers :  Music reproducers and automatic announcers 0 % Airbus , F 28 25 . 6 . 80 Official Journal of the European Communities No L 159/9 ANNEX II Tariff treatment applicable to certain products intended to be incorporated as a result of main ­ tenance and repair in aeroplanes of an unladen weight exceeding 15 000 kilograms Note for the purpose ofthe following table : (a) category A comprises aeroplanes of an unladen weight exceeding 15 000 kilograms other than those specified under (b) below ; (b) category B comprises aeroplanes of the following types : BAC 1-11 , Siddeley Trident, Airbus, Concorde, Mercure and F 28 . CCT heading No Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 ex 38.17 Preparations and charges for fire extinguishers ; charged fire-extinguishing grenades :  Preparations and charges for fire extinguishers mentioned in heading No 84.21 of this list . . . 0 °/o 0 % All aeroplanes 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : ex P. Preparations known as ' liquids for hydraulic transmission' (for example, hydraulic brake fluids) not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bitumi ­ nous minerals :  Based on silicate or phosphoric esters . . 0 % 0 % All aeroplanes 39.02 Polymerization and copolymerization products (for example , polyethylene, polytetrahalo ethylenes , polyisobutylene , polystyrene, poly ­ vinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives , coumarone-indene resins) : C. Other : I. Polyethylene : b) In other forms 0 %   ex IV. Polypropylene, in one of the forms mentioned in Note 3 (c) and (d) to this Chapter 0 % VI . Polystyrene and copolymers of styrene : ex b) In other forms :  Acrylonitrile butadiene sty ­ rene, in sheets specially designed for lining the internal walls of aeroplanes  0 % Airbus, F 28 No L 159/ 10 Official Journal of the European Communities 25 . 6 . 80 CCT heading No Description Aeroplanes category A Rate of duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 39.02 (cont 'd) C. VII . Polyvinyl chloride : ex a) In one of the forms men ­ tioned in Note 3 (a) and (b) to this Chapter :  Approved for aircraft construction , and in the form of granules 0 % Airbus ex b) In other forms : l  In sheets specially de ­ signed for lining the internal walls of aero ­ planes 0% 0% Airbus  Other 0%   ex VIII. Polyvinylidene chloride, copolymers of vinylidene chloride with vinyl chloride : I  In sheets specially designed for lining the internal walls of aeroplanes 0 % Airbus XIV. Other polymerization or copolymeri ­ zation products : ex a) In one of the forms men ­ tioned in Note 3 (a) and (b) to this Chapter :  For cavity filling  0 % Airbus b) In other forms 0%  39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : V. Of other materials : ex d) Other :  Articles for technical use and structural components :  Intended for the power plant 0% 0 °/o Airbus , Mercure  Other 0 %    Flexible pipes of polytetra ­ fluoroethylene for hydraulic or fuel circuits , without fittings at ­ tached  0% Airbus, Concorde, Mercure 40.14 Other articles of unhardened vulcanized rubber : ex B. Other :  Articles for technical use : I  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0 % 25 . 6 . 80 Official Journal of the European Communities No L 159/ 11 ccr heading No \ Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 62.05 Other made up textile articles ( including dress patterns) : E. Other : ex II . Other :  Life-jackets 0 %   68.14 Friction material (segments , discs , washers , strips , sheets , plates , rolls and the like) of a kind suitable for brakes , for clutches or the like , with a basis of asbestos , other mineral substances or of cellulose, whether or not combined with textile or other materials : B. Other 0 %   68.16 Articles of stone or of other mineral substances ( including articles of peat), not elsewhere specified or included : ex B. Other :  Filters , washers and other articles of agglomerated carbon or of graphite : l  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0 %  70.20 Glass fibre ( including wool), yarns , fabrics , and articles made therefrom : ex A. Non-textile fibre and articles made there ­ from :  Superfine glass fibre of low moisture absorption capacity  0 % Airbus , Concorde , Mercure, F 28 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel , excluding high ­ pressure hydro-electric conduits of steel , whether or not reinforced : ex C. Other :  Tubes and pipes , ready for fitting, usable as hydraulic conduits for fuel-oil or lubricants :  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0 %   Tubes for the hydraulic system of steel 21.6.9 made to Deutsche Airbus stan ­ dard DAN 41 /BMS 7185  0 % Airbus 73.20 Tube and pipe fittings (for example , joints , elbows , unions and flanges), of iron or steel 0 % 0 % All aeroplanes ex 73.24 Containers of iron or steel , for compressed or liquefied gas :  Containers intended for pressurization 0 %   No L 159/ 12 Official Journal of the European Communities 25 . 6 . 80 CCT heading No Description Aeroplanes category A Rate ol duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 73.32 Bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped , and screws ( including screw hooks and screw rings), rivets , cotters , cotter-pins and similar articles of iron or steel ; washers ( including spring washers) of iron or steel : A. Not threaded or tapped :  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0 %   l B. Threaded or tapped : ex II . Other :  Other than self-locking bolts and nuts (of the type 'Hi-lok'):  Intended for the power plant . . . 0 % 0 % Airbus , Mercure  Other 0 %  73.35 Springs and leaves for springs , of iron or steel :  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0 %  73.40 Other articles of iron or steel : ex B. Other :  Collars , flanges and other devices for fixing , jointing, clamping or spacing :  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0 %    Devices for cargo stowage and clamping 0 % 0 % Airbus  Ball bearings used in freight loading systems  0 % Airbus ex 76.02 Wrought bars , rods , angles , shapes and sections , of aluminium, wire : i  Shapes bearing a specific manufacture number 0 %  _  Conical shapes for reinforcing lateral rudders 0 % Airbus ex 76.03 Wrought plates , sheets and strip , of aluminium, of a thickness exceeding 0-20 mm :  Plates bearing a specific manufacture number 0 %    Plates and sheets of variable thickness obtained by lamination for widths of 1 200 mm or more  0 % F 28 25 . 6 . 80 Official Journal of the European Communities No L 159/ 13 CCT heading No | Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 ex 76.06 Tubes and pipes and blanks therefor, of alumin ­ ium ; hollow bars of aluminium :  Tubes and pipes , ready for fitting, usable as hydraulic conduits or as conduits for fuel-oil or lubricants 0 %   76.07 Tube and pipe fittings (for example, joints , elbows , sockets and flanges), of aluminium 0 %   76.16 Other articles of aluminium : C. Nails , tacks , staples , hook-nails , spiked cramps, spikes and the like ; bolts , nuts , screws and similar articles ; washers and spring washers : ex II . Other :  Other than self-locking bolts and nuts (of the type 'Hi-lok') . . 0% ex D. Other :  Collars , flanges and other devices for fixing, jointing, clamping or spacing . . . 0 %   'Quick change' apparatus for trans ­ forming passenger transport aeroplanes into goods transport aeroplanes and vice versa  0% F 28 81.04 Other base metals , unwrought, and articles thereof; cermets , unwrought or wrought , and articles thereof : K. Titanium : ex II . Wrought :  Thin-walled tubes ready for use in ventilation and air-conditioning systems 0% Airbus, Mercure  Bolts , nuts , screws, rivets and similar articles complying with US standards, other than self-locking bolts and nuts (of the type 'Hi-lok') 0%   83.02 Base metal fittings and mountings of a kind suit ­ able for furniture, doors , staircases, windows, blinds, coachwork, saddlery, trunks , caskets and the like (including automatic door closers); base metal hat-racks, hat-pegs, brackets and the like : ex B. Other :  Automatic door-closing devices : !  Intended for the power plant 0 % 0 % Airbus, Mercure !  Other 0%   No L 159/ 14 Official Journal of the European Communities 25 . 6 . 80 CCT heading No Description Aeroplanes category A Rate of duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 ex 83.09 Clasps, frames with clasps for handbags and the like, buckles , buckle-clasps, hooks, eyes , eyelets and the like, of base metal , of a kind commonly used for clothing, travel goods , handbags, or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal :  Tubular rivets and bifurcated rivets 0 %   84.07 Hydraulic engines and motors (including water wheels and water turbines) : ex C. Parts :  Of hydraulic engines other than water wheels and water turbines 0 %   84.08 Other engines and motors : D. Parts : II . Other : ex b) Other :  Of other engines and motors falling within subheading 84.08 C 0 %   84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ; liquid elevators of bucket, chain , screw, band and similar kinds : B. Other pumps : III . Parts :  Of pumps :  Having a pressure capacity of less than 20 bar 0 %   Having a pressure capacity of 20 bar or more, but less than 200 bar :  Intended for the power plant . . 0 % 0 % Airbus , Mercure  Other 0 %    Having a pressure capacity of 200 bar or more 0 % 0 % Airbus, Mercure, F 28 , BAC 1-11 84.11 Air pumps, vacuum pumps and air or gas compres ­ sors (including motor and turbo pumps and compressors , and free-piston generators for gas turbines) ; fans, blowers and the like : A. Pumps and compressors : ex III . Parts':  Of pumps and compressors falling within subheading 84.11 A 0 %   25 . 6 . 80 Official Journal of the European Communities No L 159/ 15 CCT heading No ' Description Aeroplanes category A Rate of duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 84.11 (cont'd) C. Fans , blowers and the like : III . Parts :  Of fan and motor unit in housing for cabin temperature probes  Of other 0 % 0 % 0 % 0 % Airbus , F 28 F 28 84.12 Air-conditioning machines , self-contained, comprising a motor-driven fan and elements for changing the temperature and humidity of air : ex C. Parts :  Of air-conditioning machines , with or without refrigeration elements , of a capacity exceeding 5 000 kcal/ h 0 % Airbus , Mercure 84.15 Refrigerators and refrigerating equipment (electrical and other): B. Evaporators and condensers , excluding those for domestic refrigerators 0 %   C. Other : ex II . Other :  Parts of refrigerating equipment adapted to the air-conditioning system 0 % 0 % F 28 84.17 Machinery, plant and similar laboratory equipment , whether or not electrically heated , for the treatment of materials by a process involving a change of temperature such as heating, cooking , roasting, distilling , rectifying, sterilizing, pasteurizing , steaming, drying, evaporating, vapourizing, condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical : C. Heat exchange units :  Of the constant speed drive (CSD) system  Of the air-conditioning system  Of the fuel heating system  Other 0 % 0 % 0% 0 % 0 % 0 % 0 % Airbus , Mercure , F 28 Airbus , Mercure , F 28 Airbus , Mercure 84.18 Centrifuges ; filtering and purifying machinery and apparatus (other than filter funnels , milk strainers and the like), for liquids or gases : C. Other : II . Other : ex b) Machinery and apparatus (other than centrifuges) for filtering or purifying liquids or gases :  Parts 0 % 0 % Airbus , Mercure , F 28 No L 159/ 16 Official Journal of the European Communities 25 . 6 . 80 CCT heading No Description Aeroplanes category A Rate ot duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 84.21 Mechanical appliances (whether or not hand operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers (charged or not); spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : ex B. Other :  Parts of built-in fire extinguishers for jet engines and auxiliary power units . . . 0 % 0 % Airbus, Mercure, F 28  Parts of built-in fire extinguishers for luggage holds 0% 0 % Airbus 84.22 Lifting, handling, loading or unloading ma ­ chinery, telphers and conveyors (for example, lifts , hoists , winches, cranes, transporter cranes, jacks , pulley tackle , belt conveyors and teleferics), not being machinery falling within heading No 84.23 : B. Other : ex IV. Other :  Clamp jacks and their parts 0 % 0 % Airbus, Mercure  Parts of other jacks 0 %    Parts of apparatus for fixing per ­ manently in aeroplanes and used for loading, unloading and stowing freight 0 % 0% Airbus , Mercure 84.55 Parts and accessories (other than covers , carrying cases and the like) suitable for use solely or prin ­ cipally with machines of a kind falling within heading No 84.51 , 84.52 , 84.53 or 84.54 : ex C. Other :  Parts and accessories for computers falling within heading No 84.53 forming part of the navigation in ­ struments or apparatus falling within heading No 90.28 , used exclusively to carry out the calculations appropriate to such instruments or apparatus 0%   84.59 Machines and mechanical appliances, having individual functions , not falling within any other heading of this Chapter : E. Other : ex II . Other machines and mechanical appliances :  Air humidifiers and dehumidifiers . . 0 % 0 o/o Airbus, Mercure, F 28 ¢  Hydraulic positioning and locking actuators and associated controls (Hydroloks) 0% 0 % All aeroplanes 25 . 6 . 80 Official Journal of the European Communities No L 159 / 17 CCT heading No Description Aeroplanes category A Rate of duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 84.59 (cont 'd) E. ex III . Parts :  Of starter motors , propeller regula ­ tors (valves) and servo-mechanisms 0 %  Of windscreen wipers 0 % 0 % F 28  Of hydraulic servo-motors 0 % 0 % F 28  Of hydropneumatic spherical bat ­ teries 0 % 0 % Airbus, Mercure, F 28  Of pneumatic starters for jet engines 0 % Airbus  Of toilet units specially designed for aeroplanes  0 % Airbus , Concorde, Mercure , F 28  Of mechanical actuators for thrust reversers 0 % Concorde  Of air humidifiers and dehumi ­ difiers 0 °/o 0 % Airbus , Mercure , F 28  Of hydraulic positioning and locking actuators and associated controls (Hydroloks) 0 % 0 °/o All aeroplanes 84.61 Taps , cocks, valves and similar appliances, for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermo ­ statically controlled valves : A. Pressure reducing valves 0 % 0 % F 28 B. Other :  Isolating valves for thrust reversers 0 % 0 % Concorde  Valves used in air-conditioning and cabin pressurization systems 0 % 0 % Airbus , Mercure, F 28  Valves used in the fire-control system 0 % 0 % Airbus, Mercure, F 28  Valves used in the water-circulation system 0 % 0 % Airbus , Mercure , F 28  Other 0 %   84.62 Ball , roller or needle roller bearings :  Bearings used in freight loading systems 0 % 0 % Airbus  Other :  Intended for the power plant 0 % 0 % Airbus , Mercure  Other 0%  No L 159/ 18 Official Journal of the European Communities 25 . 6 . 80 CCT heading No Aeroplanes category A Rate of duty Aeroplane category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 84.63 Transmission shafts , cranks , bearing housings, plain shaft bearings , gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels , pulleys and pulley blocks , clutches and shaft couplings : C. Bearing housings whether or not incor ­ porating ball , roller or needle roller bearings . . 0%   D. Other :  Flexible drive shafts made of a double mesh of steel wire, connecting the pneu ­ matic drive unit with the thrust reverser ac ­ tuator 0% 0 % Concorde  Constant speed drive (CSD) apparatus .... 0 % 0 % Airbus, Mercure, F 28  Other :  Intended for the power plant 0% 0 % Airbus, Mercure  Other 0 %   84.64 Gaskets and similar joints of metal sheeting combined with other material (for example , asbestos , felt and paperboard) or of laminated metal foil ; sets or assortments of gaskets and similar joints , dissimilar in composition, for engines , pipes , tubes and the like, put up in pouches , envelopes or similar packings :  Intended for the power plant 0% 0% Airbus, Mercure  Other 0 %  84.65 Machinery parts , not containing electrical connectors, insulators , coils , contacts or other electrical features and not falling within any other heading of this Chapter :  Intended for the power plant 0 % 0 % Airbus, Mercure  Other 0%  85.01 Electrical goods of the following descriptions : generators , motors , converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : a) Synchronous motors of an out ­ put of not more than 1 8 watts . . . 0%   25 . 6 . 80 Official Journal of the European Communities No L 159/ 19 CCT heading No Description Aeroplanes category A Rate of duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 * 85.01 (cont 'd) B. I. ex b) Other :  Electrical actuators used in the air-conditioning system of less than 0.75 kW 0 % 0 % Airbus  Electric motors with speed-re ­ ducers for the freight-loading system of less than 0.75 kW 0% 0 % Airbus  28 volt d.c. electric motors of a power of 0.5 kW for controlling freight doors .... 0 % 0 % F 28  Other motors of less than 0-75 kW or of 150 kW or more 0 % - ex II . Transformers , static converters , recti ­ fiers and rectifiying apparatus , induc ­ tors :  Transformers rated at less than 1 kVA 0 % C. Parts :  High speed alternators (exceeding 3 600 r/min) 0 % 0% Airbus, Mercure, F 28  Speed-reducing motors for the freight loading system 0% 0 % Airbus  Generators for the anti-skid system incor ­ porated in the landing gear 0% 0% Airbus, Concorde, Mercure, F 28 , BAC 1-11  Other apparatus falling within subheadings 85.01 A and 85.01 B 0 % 0% F 28 85.02 Electro-magnets ; permanent magnets and articles of special materials for permanent magnets, being blanks of such magnets ; electro-magnetic and per ­ manent magnet chucks , clamps , vices and similar work holders ; electro-magnetic clutches and couplings ; electro-magnetic brakes ; electro ­ magnetic lifting heads 0 °/o 85.08 Electrical starting and ignition equipment for internal combustion engines (including ignition magnetos, magneto-dynamos , ignition coils , starter motors, sparking plugs and glow plugs); generators (dynamos and alternators) and cut outs for use in conjunction with such engines : ex B. Other :  Parts 0% 0% Airbus, Mercure No L 159/20 Official Journal of the European Communities 25 . 6 . 80 CCT heading No ' Aeroplane -, category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating ap ­ paratus and electric space heating apparatus ; electric hair dressing appliances (for example, hair dryers , hair curlers , curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : B. Electric soil heating apparatus and electric space heating apparatus : ex II . Other :  Parts for heating aircraft and wing surfaces , mounted on propeller aeroplanes 0 %   85.14 Microphones and stands therefor , loudspeakers ; audio-frequency electric amplifiers : ex B. Other : I  Parts 0 % \ 85.15 Radiotelegraphic and radiotelephonic trans ­ mission and reception apparatus ; radio-broad ­ casting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : C. Parts : II . Other : ex b) Parts of base metal , turned from bars , rods, angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm :  Of transmitters 0 % 0)  -I  Of transmitter-receivers :  Of HF transmitter-receivers 0 % 0 % .Airbus , Concorde , Mercure , F 28 , BAC 1-11  Of other transmitter-recei ­ vers excluding VHF radio communication transmitter ­ receivers complying with standard ARINC 566 A, and on-board intercommuni ­ cation systems complying with standard ARINC 306 or 412 0 % (')  Of receivers whether or not combined with a sound recorder or reproducer , excluding radio ­ broadcasting or television ap ­ paratus and receivers for selective calling equipment (SELCAL) complying with stan ­ dard ARINC 531 or 596 0 % (') (') To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before I January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes bv airline companies of the Community . 25 . 6 . 80 Official Journal of the European Communities No L 159/ 21 Aeroplanes category B CCT Heading No Description Aeroplanes category A Rate of duty Rate of duty Aeroplanes concerned I 2 3 4 5 85.15 (cont 'd) 0 % 0 % Airbus , Concorde , Mercure , F28 , BAG 1-11 0 % (') 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % (') 0 °/o Airbus , Concorde , Mercure, F 28 , BAC 1-11 0 % (') Airbus0 % 0 % (') 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 Airbus , Concorde , Mercure , F 28 , BAC 1-11 C. II . ex b)  Of other apparatus :  Of meteorological ail-weath ­ er radar complying with standard ARINC 564  Of VOR navigational recei ­ vers complying with standard ARINC 547 or 579  Of ILS navigational receivers complying with standard ARINC 547 or 578  Of RD-DRMI combined indicators for VOR and DME  Other, excluding receivers for OMEGA radio navi ­ gation systems complying with standard ARINC 580 or 599 ex c) Other :  VOR LOK aerials for VOR ap ­ paratus complying with standard ARINC 547 or 579  Aerial couplers for HF trans ­ mitter-receivers  Aerials for meteorological radar complying with standard ARINC 564  Other :  Of transmitters  Of transmitter-receivers :  Of HF transmitter receivers  Of other transmitter receivers excluding VHF radio communication transmitter- receivers complying with standard ARINC 566 A , and on ­ board intercommuni ­ cation systems complying with standard ARINC 306 or 412  Of receivers whether or not combined with a sound recorder or reproducer , excluding radio-broadcasting or television apparatus and receivers for selective calling equipment (SELCAL) com ­ plying with standard ARINC 53 1 or 596 0 % 0 % 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % (') 0 % 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % (')  0 % (') (') To be eligible for suspension , the products in question must be intended for the maintenance or rep - ur of aeroplanes of types certificated for the first time m a Member State of the Community before 1 January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . No L 159/22 Official Journal of the European Communities No L 159/23 Aeroplanes category B CCT heading No Description Aeroplans category A Rate of duty Rate of duty Aeroplanes concerned 1 2 3 4 5 C. II . ex c)  Of other apparatus :85.15 (cont 'd) 0 % 0 % Airbus, Concorde , Mercure, F 28 , BAC 1-11 0 % (') 0 % Airbus , Concorde , Mercure , F 28 , BAC 1-11  Of meteorological all weather radar complying with standard ARINC 564 . .  Of VOR navigational re ­ ceivers complying with stan ­ dard ARINC 547 or 579 ... .  Of ILS navigational receivers complying with standard ARINC 547 or 578  Of RD-DRMI combined indicators for VOR and DME  Other, excluding receivers for OMEGA radio navi ­ gation systems complying with standard ARINC 580 or 599 o % o o % Airbus , Concorde , Mercure , F 28 , BAC 1-11 0 % (') 0 % Airbus o % n 85.17 0 % 0 % 0 % 0 % Airbus , F 28 Concorde , Mercure , F 28 All aeroplanes F 28 0 % 0 % 0 % 0 % 0 %85.18 85.19 Electric sound or visual signalling apparatus (such as bells , sirens , indicator panels , burglar and fire alarms), other than those of heading No 85.09 or 85.16 : ex B. Other :  Parts of warning apparatus for protection against fire  Parts of smoke detectors  Parts of anti-collision flash lights  Parts of other sound or visual electrical indicators Electrical capacitors , fixed or variable Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards) and control panels : A. Electrical aparatus for making and breaking electrical circuits , for the protection of electri ­ cal circuits or for making connections to or in electrical circuits :  Switches used in freight loading , in auxiliary power units and in emergency lighting systems 0 % 0 % Airbus , Mercure , F 28 (') To be eligible for suspension , the products in question musi be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before I January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes bv airline companies of the Community . 25 . 6 . 80 Official Journal of the European Communities No L 159/ 23 CCT heading No Description Aeroplanes category A Rate of duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 85.19 (cont 'd) A.  Other :  Intended for the power plant  Other B. Resistors , fixed or variable ( including potentiometers), other than heating resistors . . C. Printed circuits D. Switchboards and control panels 0 % 0 % 0 % 0 % 0 % 0 % Airbus , Mercure 85.20 Electric filament lamps and electric discharge lamps ( including infra-red and ultra-violet lamps); arc-lamps : A. Filament lamps for lighting : II . Other ex B. Other lamps :  Discharge lamps and tubes for lighting, including combined filament and discharge lamps and tubes 0 % 0 %   85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas-filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi ­ conductor devices ; light-emitting diodes ; electronic microcircuits : A. Valves and tubes B. Photocells , including photo-transistors C. Mounted piezo-electric crystals 0 % 0 % 0 %   85.22 Electrical appliances and apparatus , having individual functions , not falling within any other heading of this Chapter : C. Other : ex II . Other appliances and apparatus :  Engine pressure indicators o % o 85.28 Electrical parts of machinery and apparatus , not being goods falling within any of the preceding headings of this Chapter 0 %   90.08 Cinematographic cameras , projectors , sound recorders and sound reproducers but not including re-recorders or film editing apparatus ; any combination of these articles : B. Projectors and sound reproducers , combined or not 0 % (') To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before I January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes bv airline companies of the Community . No L 159/24 Official Journal of the European Communities 25 . 6 . 80 CCT heading Description No Aeroplanes categot y A Rate of dut&gt; Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 90.14 Surveying (including photogrammetrical surveying), hydrographic, navigational , meteorolo ­gical , hydrofogical and geophysical instruments ; compasses ; rangefinders : A. Compasses : III . Parts : b ) Other B. Other : I. Optical air navigational instruments : ex b) Other : o % o    Parts 0 % f 1 )   ex III . Other :  Meteorological instruments and rangefinders and parts thereof .... 0 % C)   90.18 Mechano-therapy appliances ; massage apparatus ; psychological aptitude-testing apparatus ; artificial respiration, ozone therapy, oxygen therapy, aerosol therapy or similar apparatus ; breathing appliances ( including gas masks and similar respirators) : ex B. Other :  Parts of oxygen masks ; respiratory apparatus for the crew and passengers of aeroplanes 0 % 0 % Airbus 90.29 Parts or accessories suitable for use solely or prin ­ cipally with one or more of the articles falling within heading No 90.23 , 90.24, 90.26 , 90.27 or 90.28 : A. Parts or accessories suitable for use solely or principally with the electronic instruments or apparatus falling within subheading 90.28 A : ex II . Other :  For :  Terrestrial magnetic field detector apparatus , by sa ­ turation of magnetic circuits (flux valve) 0 % (') 0 % Airbus , Mercure , F 28  Air-speed indicators and as ­ sociated instruments 0 % (') 0 % Airbus , Mercure , F 28 (') To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before 1 January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . 25 . 6 . 80 Official Journal of the European Communities No L 159/25 CCT heading No Aeroplanes category A Rate of duty Aeroplanes category B Description Rate of duty Aeroplanes concerned 1 2 3 4 5 90.29 (cont'd) A. ex II .  Stall warning calculators  Apparatus for fuel consumption flow control o % o o % o 0 % 0 % Airbus , Mercure, F 28 Airbus , Mercure , F 28  Electronic regulators for air conditioning 0 % (') 0 % Airbus , Mercure , F 28  Inertial navigation equipment complying with standard ARINC 561 o % o 0 % Airbus , Concorde  Electronic controllers for thrust reversers o % (1) 0 % Concorde  Servo air-speed indicators with built-in maximum speed warning system o % o 0 % Concorde  Other instruments or apparatus except ground proximity warning system o % o  B. Other : ex II . Other :  For pneumatic regulators used in air conditioning and cabin pressur ­ ization systems falling within sub ­ heading 90.24 A o % (') 0 % Airbus , Mercure , F 28  Other apparatus and instruments falling within subheading 90.24 A . . o % o   For :  Indicator apparatus for pressure of fuel and jet-engine oil o % o 0 % Airbus , Mercure , F 28  Oil contents gauge for jet engine control o % o 0 % Airbus , Mercure , F 28  Speed indicator apparatus for air ­ speed indicators and jet-engine control o % o 0 % Airbus , Mercure, F 28  Temperature indicator apparatus for air-speed indicators and jet engine control o % o 0 % Airbus, Mercure, F 28  Electro-magnetic pressure indicators and associated modules , intended for control of the jet-engine air intake system . o % o 0 % Concorde  Thrust reverser position indi ­ cators 0 % (') 0 % Concorde  Other apparatus falling within subheading 90.28 B o % (1 )   ex 91.06 Time switches with clock or watch movement ( including secondary movement) or with synchronous motor :  Clock movements used in automatic systems . . o %   (') To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes of types certificated for the first time in a Member State of the Community before 1 January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes bv airline companies of the Community . No L 159/ 26 Official Journal of the European Communities 25 . 6 . 80 CCT heading No ' Description Aeroplanes category A Ran of duty Aeroplanes category B Rate of duty Aeroplanes concerned 1 2 3 4 5 91.11 Other clock and watch parts : ex F. Other :  Of apparatus included in heading No 91.06 of this list 0 °/o   92.1 1 Gramophones, dictating machines and other sound recorders or reproducers , including record ­ players and tape decks , with or without sound heads ; television image and sound recorders or reproducers : A. Sound recorders or reproducers : ex II . Sound reproducers : I  Music reproducers and automatic announcers 0 % 0 % Airbus , Concorde , Mercure , F 28 ex 92.13 Other parts and accessories of apparatus falling within heading No 92.1 1 :  Cockpit voice-recorders of subheading 92.11 A I 0 % 0 % Airbus , Concorde , Mercure , F 28  Music reproducers and automatic announcers referred to in subheading 92.11 A II of this list 0 % 0 % Airbus , Concorde , Mercure , F 28 94.01 Chairs and other seats (other than those falling within heading No 94.02 ), whether or not convertible into beds , and parts thereof : B. Other : ex I. Specially designed for aircraft :  Specially designed leather covered seats for the crew 0 %  Parts of seats specially designed for the crew 0 %   25 . 6 . 80 Official Journal of the European Communities No L 159/27 ANNEX III List of products in respect of which Common Customs Tariff duties are totally or partially suspended where such products are intended to be incorporated in the maintenance and repair of aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms CCT heading No " Rate of duty Aircraft concerned Description Aeroplanes Helicopters 1 2 3 4 5 38.19 Chemical products and preparations of the chemical or allied indus ­ tries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : ex P. Preparations known as ' liquids for hydraulic transmission' (for example , hydraulic brake fluids) not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals :  Based on silicate and phosphoric esters 0 % All aeroplanes AH helicopters 73.20 Tube and pipe fittings (for example , joints , elbows , unions and flanges) of iron or steel 0 % All aeroplanes All helicopters 84.10 Pumps (including motor pumps and turbo pumps) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw , band and similar kinds : B. Other pumps : ex III . Parts : Of pumps having a pressure capacity of less than 20 bar . 0 % F 27  84.59 Machines and mechanical appliances , having individual functions , not falling within any other heading of this Chapter : E. Other : ex II . Other machines and mechanical appliances :  Hydraulic positioning and locking actuators and associated controls (Hydroloks ) 0 % All aeroplanes  ex III . Parts : \  Of hydraulic positioning and locking actuators and associated controls (Hydroloks) 0 % All aeroplanes  No L 159 / 28 Official Journal of the European Communities 25 . 6 . 80 CCT heading No Description Rateof duty Aircraft concerned Aeroplanes Helicopters 1 2 3 4 5 84.61 Taps , cocks , valves , and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves : A. Pressure reducing valves 0 % All aeroplanes ah helicopters ex B. Other :  Valves used in air-conditioning and cabin pressurization systems 0 % f F 27 _ ex 84.63 Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing ( including friction gears and gear-boxes and other variable speed gears), flywheels , pulleys and pulley blocks , clutches and shaft couplings : ex D. Other :  Constant speed drive (CSD) apparatus 0 % VFW 614  85.01 Electrical goods of the following descriptions : generators , motors , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , inductors : ex C. Parts :  Of d.c . generators of a power of 10.5 kW 0 % F 27   Of rotary converters of a.c . 115 V, 400 Hz , of a power of 250 VA or 1 800 VA 0 % F 27 _  Of a.c . generators , 120 /208 V, of a power of 15 kVA . . . 0 % F 27   Of electric actuators for control of auxiliary flaps and ailerons 0 % F 27  Of static converters of a.c . 115 V, 400 Hz , of a power of 250 VA or 700 VA 0 % F 27 _ 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound rec ­ orders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : C. Parts : II . Other : ex b) Parts of base metal , turned from bars , rods , angles , shapes , sections of wire , of solid section , the greatest diameter of which does not exceed 25 mm, excluding parts for receivers for OMEGA radio navigation systems complying with standard ARINC 580 or 599 8 % O All aeroplanes All helicopters ex c ) Other, excluding parts for receivers for OMEGA radio navigation systems complying with standard ARINC 580 or 599 8 % (') All aeroplanes All helicopters (') To be eligible tor suspension , the products in question must be intended lor the maintenance or repair of aeroplanes or helicopters of types certificated for the first time in a Member State of the Community before 1 January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community . 25 . 6 . 80 Official Journal of the European Communities No L 159/29 CCT heading No l Rate of duty Aircraft concerned Description Aeroplanes Helicopters 1 2 3 4 5 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23 , 90.24 , 90.26 , 90.27 or 90.28 : A. Parts or accessories suitable for use solely or principally with the electronic instruments or apparatus falling within subheading 90.28 A : ex II . Other :  Of fuel gauges 0 % F 27  Of electronic timers used in de-icing systems 0 % F 27   Of other transistorized voltage regulators 0 % F 27   Terrestrial magnetic-field detector apparatus , by saturation of magnetic circuits (flux valve) 0 % (') All aeroplanes All helicopters  Electronic regulators for air-conditioning 0 % (') All aeroplanes All helicopters B. Other : \ ex II . Other :  Of transducers used in the stall warning system 0 % F 27   Of pressure transmitters used in air-conditioning and cabin pressurization systems 0 % F 27  Of double pressure indicators used in air-conditioning and cabin pressurization systems 0 % F 27  (') To be eligible for suspension , the products in question must be intended for the maintenance or repair of aeroplanes or helicopters of types certificated for the first time in a Member State of the Community before 1 January 1973 and which have either been constructed in the Community or imported and used at that date on regular routes by airline companies of the Community .